             Case 1:20-cv-01229-RP Document 1 Filed 12/17/20 Page 1 of 2

                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

CLAUDIA SIMS                              §
                                          §
vs.                                       §          CIVIL NO. 1 :20-cv-01229
                                          §
SUSAN SOUDERS AND                         §
WERNER ENTERPRISES, INC.                  §

        DEFENDANTS, WERNER ENTERPRISES, INC., AND SUSAN SOUDERS
                         NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF TEXAS:

        Pursuant to 28 U.S.C. §§ 1332 and 1441(a),                 Defendants,   WERNER

ENTERPRISES, INC., and SUSAN SOUDERS, hereby removes this action to the United

States District Court for the Western District of Texas Austin Division from the 2018T

Judicial District Court of Travis County, Texas, stating as follows:

1.      Plaintiff, Claudia Sims commenced this action in the 2opt Judicial District Court

of Travis County, Texas, where it was given Cause No. D-1-GN-20-006934.                This

action is between citizens of different states. Plaintiff is a resident of Texas. Defendant,

Werner Enterprises, Inc. is a Nebraska corporation with a principal place of business in

Omaha, Nebraska. Plaintiff and Defendants are citizens of different states, none of the

Defendant(s) are citizens of Texas, and the proper parties are totally diverse from

Plaintiff.
2.      Defendant, Werner Enterprises, Inc., received the summons and complaint on

November 25, 2020, by way of its registered Agent.

3.      Defendant, Susan Souders received the summons and complaint on November

30, 2020 and is a resident of Chillicothe, Ohio.

4.      A copy of all process, pleadings, and orders served upon Defendants, are

attached as Exhibit A.
           Case 1:20-cv-01229-RP Document 1 Filed 12/17/20 Page 2 of 2
5.      Defendants will provide written notice of this Notice of Removal to all adverse

parties and will file a copy with the Clerk of the 201st Judicial District Court of Travis

County, Texas.

Dated: December [l,�O

                                                Respectfully submitted,




                                                LARR� RREN
                                                ATTORNEY IN CHARGE
                                                State Bar No. 20888450
                                                FBN: 13339
                                                ATTORNEY FOR DEFENDANTS

OF COUNSEL:

NAMAN HOWELL SMITH & LEE, PLLC
10001 Reunion Place, Suite 600
San Antonio, Texas 78216
Telephone: (210) 731-6350
Facsimile: (210) 785-2950
lwarren@namanhowell.com

                              CERTIFICATE OF SERVICE

       I hereby certify that on the �f December 2020, the foregoing document,
was filed with the Clerk of Court using the CM/ECF system, and was served on counsel
via E-mail:

Jan-Georg Roesch
SBN: SBN: 24103523
SARKISOV & ROESCH
14603 Huebner Rd. Bldg. 11
San Antonio, Texas 78230
Telephone: (210) 444-9221
Facsimile: (210) 634-2286
Jan@srlawpllc.com
ATTORNEYS FOR PLAINTIFF



                                                LA




Doc# 6JU5940.DOC
                                            2
